UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-QSB [ X ] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the period ended May 31, 2007 [ ] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition periodto Commission File Number 333-139045 HERITAGE EXPLORATIONS, INC. (Exact name of small Business Issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) Applied For (IRS Employer Identification No.) 130 South Brodie Street, Suite 510 Thunder Bay, Ontario (Address of principal executive offices) P7B 6M3 (Postal or Zip Code) Issuer’s telephone number, including area code: 807-626-9869 None (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days Yes [X ] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X ] No [ ] State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 5,960,000 Shares of $0.001 par value Common Stock outstanding as of July 10, 2007. HERITAGE EXPLORATIONS, INC. (An Exploration Stage Company) FORM 10-QSB FOR THE QUARTER ENDED NOVEMBER 30, 2006 TABLE OF CONTENTS Part I. FINANCIAL STATEMENTS Balance Sheet May 31, 2007 (Unaudited) 3 Statements of Operations (Unaudited) For the Three Months ended May 31, 2007 and 2006, for the Nine Months ended May 31, 2007, for the period September 30, 2005 (Inception) to May 31, 2006 and for the period September 30, 2005 (Inception) to May 31, 2007 4 Statements of Cash Flows (Unaudited) For the Nine Months Ended May 31, 2007, for the period September 30, 2005 (Inception) to May 31, 2006 and for the period September 30, 2005 (Inception) to May 31, 2007 5 Notes to Financial Statements (Unaudited) 6 Item 2. Plan of Operation 10 Item 3. Controls and Procedures 11 PART II. OTHER INFORMATION Item 1. Legal Proceedings 12 Item 2. Changes in Securities 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Submission of Matters to a Vote of Security Holders 12 Item 5. Other Information 12 Item 6. Exhibits and Reports on Form 8-K 12 SIGNATURES 13 2 HERITAGE EXPLORATIONS, INC. (AN EXPLORATION STAGE COMPANY) BALANCE SHEET MAY 31, 2007 (UNAUDITED) ASSETS CURRENT ASSETS Cash $ 1,844 LIABILITIES AND STOCKHOLDERS' (DEFICIT) CURRENT LIABILITIES Accrued expenses $ 5,464 Shareholder loan 25,000 30,464 STOCKHOLDERS' (DEFICIT) Common stock, $0.001 par value, 75,000,000 shares authorized 5,960,000 shares issued and outstanding 5,960 Additional paid in capital 23,040 (Deficit) accumulated during the exploration stage (57,620 ) (28,620 ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) $ 1,844 The accompanying notes are an integral part of these financial statements 3 HERITAGE EXPLORATIONS, INC. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended May 31, Three Months Ended May 31, Nine Months Ended May 31, Inception (September 30, 2005) to May 31, Inception (September 30, 2005) to May 31, 2007 2006 2007 2006 2007 Revenues $ - $ - $ - $ - $ - General and administrative expenses 18,581 1,711 36,561 4,982 57,620 (Loss) before income taxes (18,581 ) (1,711 ) (36,561 ) (4,982 ) (57,620 ) Income taxes - Net (loss) $ (18,581 ) $ (1,711 ) $ (36,561 ) $ (4,982 ) $ (57,620 ) Weighted average common shares outstanding - basic and diluted 5,960,000 4,500,000 5,960,000 600,000 3,890,674 Net (loss) per common share - basic and diluted $ (0.00 ) $ (0.00 ) $ (0.01 ) $ (0.01 ) $ (0.02 ) The accompanying notes are an integral part of these financial statements 4 HERITAGE EXPLORATIONS, INC. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended May 31, Inception (September 30, 2005) to May 31, Inception (September 30, 2005) to May 31, 2007 2006 2007 Cash flows from operating activities: Net cash (used in) operating activities $ (37,550 ) $ (3,572 ) $ (52,156 ) Cash flows from investing activities: Net cash provided by investing activities - - - Cash flows from financing activities: Issuance of capital stock for cash - 4,500 29,000 Proceeds from shareholder loan 25,000 - 25,000 Net cash provided by financing activities 25,000 4,500 54,000 Increase (decrease) in cash (12,550 ) 928 1,844 Cash - beginning of period 14,394 - - Cash - end of period $ 1,844 $ 928 $ 1,844 Supplemental cash flow information: Cash paid for income taxes $ - $ - $ - Cash paid for interest $ - $ - $ - The accompanying notes are an integral part of these financial statements 5 HERITAGE EXPLORATIONS, INC. (AN EXPLORATION STAGE COMPANY) NOTES TO THE FINANCIAL STATEMENTS MAY 31, 2007 (UNAUDITED) NOTE 1. NATURE AND CONTINUANCE OF OPERATIONS The interim financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission ("SEC") pursuant to Item 310 of Regulation S-B.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America ("US GAAP") have been condensed or omitted pursuant to such SEC rules and regulations.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation of financial position as of May 31, 2007, results of operations for the three months ended May 31, 2007, and cash flows for the nine months ended May 31, 2007, as applicable, have been made.The results for these interim periods are not necessarily indicative of the results for the entire year.The accompanying financial statements should be read in conjunction with the financial statements and the notes thereto included in the Company's Form SB-2, as amended. The Company was incorporated in the State of Nevada on September 30, 2005. The Company is an Exploration Stage Company as defined by Statement of Financial Accounting Standards (“SFAS”) No. 7. The Company has acquired a mineral property located in the Province of Ontario, Canada and has not yet determined whether this property contains reserves that are economically recoverable. The recoverability of property expenditures will be dependent upon the discovery of economically recoverable reserves, confirmation of the Company’s interest in the underlying property, the ability of the Company to obtain necessary financing to satisfy the expenditure requirements under the property agreement and upon future profitable production or proceeds for the sale thereof. These financial statements have been prepared on a going concern basis. The Company has incurred losses since inception resulting in an accumulated deficit of $57,620 since inception and further losses are anticipated in the development of its business, raising substantial doubt about the Company’s ability to continue as a going concern. Its ability to continue as a going concern is dependent upon the ability of the Company to generate profitable operations in the future and/or to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due. Management has plans to seek additional capital through a private placement and public offering of its common stock. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event the Company cannot continue in existence. The Company’s fiscal year end is August 31. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Financial Statements The accompanying financial statements of Heritage Explorations, Inc. have been prepared in accordance with generally accepted accounting principles in the United States of America. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and that effect the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. 6 HERITAGE EXPLORATIONS, INC. (AN EXPLORATION STAGE COMPANY) NOTES TO THE FINANCIAL STATEMENTS MAY 31, 2007 (UNAUDITED) Net Income (Loss) Per Common Share The Company calculates net income (loss) per share as required by SFAS 128, "Earnings per Share." Basic earnings (loss) per share is calculated by dividing net income (loss) by the weighted average number of common shares outstanding for the period. Diluted earnings (loss) per share is calculated by dividing net income (loss) by the weighted average number of common shares and dilutive common stock equivalents outstanding. During the periods when anti-dilutive, common stock equivalents, if any, are not considered in the computation. NOTE 3. MINERAL PROPERTY Pursuant to a mineral property option agreement (the “Agreement”) dated August 6, 2006, the Company was granted an option to acquire a 100% undivided right, title and interest of a total of 2 mineral claim units, located in Strathy Township in the Sudbury Mining Division of Ontario, Canada for: a) Cash Payments totaling $40,000 as follows: - $2,500 upon execution of the Agreement (paid); - an additional $7,500 by January 6, 2008; - an additional $10,000 by January 6, 2009; - an additional $20,000 by January 6, 2010; b) Expenditure Commitments Incurring exploration and development work on the Claim totaling at least $145,000 by June 6, 2011, as follows: - $6,000 in expenditures on the Claim by August 6, 2007; - an additional $9,000 in expenditures on the Claim by January 6, 2008; - an additional $25,000 in expenditures on the Claim by January 6, 2009; - an additional $45,000 in expenditures on the Claim by January 6, 2010; and - an additional $60,000 in expenditures on the Claim by January 6, 2011. 7 HERITAGE EXPLORATIONS, INC. (AN EXPLORATION STAGE COMPANY) NOTES TO THE FINANCIAL STATEMENTS MAY 31, 2007 (UNAUDITED) c) Royalty Payments On the date commercial production commences the Company shall pay the option or 3% of net smelter returns. The company shall be entitled to, but under no obligation whatsoever, purchase up to 2% of the 3% royalty from the optionor at a rate of $500,000 per 0.5% of net smelter return. The Company shall have no obligation whatsoever to place the Property into commercial production. d) Assessment Work Paying to the Optionor, or on the Optionor’s behalf all Claim payments and assessment work required to keep the Claim and the Option in good standing during the term of the Agreement. In addition, the Company will pay a royalty equal to 2% of the average appraised value of all gem and industrial diamonds recovered, sorted and graded from the Property. NOTE 4. SHAREHOLDER LOANS A director of the Company provided loans of $15,000 to the Company during the 3 month period ended May 31, 2007. The loans are non-interest bearing, unsecured and payable upon demand. NOTE 5. STOCKHOLDERS' (DEFICIT) The total number of authorized shares of common stock that may be issued by the Company is 75,000,000 with a par value of $0.001 per share. During the period from September 30, 2005 (Inception) to August 31, 2006, the Company issued 5,960,000 common shares for total cash proceeds of $29,000. At May 31, 2007, there were no outstanding stock options or warrants. 8 HERITAGE EXPLORATIONS, INC. (AN EXPLORATION STAGE COMPANY) NOTES TO THE FINANCIAL STATEMENTS MAY 31, 2007 (UNAUDITED) NOTE 6. INCOME TAXES Potential benefits of income tax losses are not recognized in the accounts until realization is more likely than not. The Company has incurred net operating losses of $57,620 which expire in 2026. Pursuant to SFAS No. 109 the Company is required to compute tax asset benefits for net operating losses carried forward. Potential benefit of net operating losses have not been recognized in these financial statements because the Company cannot be assured it is more likely than not it will utilize the net operating losses carried forward in future years. The components of the net deferred tax asset at May 31, 2007, and the statutory tax rate, the effective tax rate and the elected amount of the valuation allowance are indicated below: Net operating (loss) $ (57,620 ) Statutory tax rate 34% Effective tax rate - Deferred tax asset $ 19,591 Valuation allowance $ (19,591 ) Net deferred tax asset $ - 9 Forward-Looking Statements This Form 10-QSB includes "forward-looking statements" within the meaning of the "safe-harbor" provisions of the Private Securities Litigation Reform Act of 1995. Such statements are based on management's current expectations and are subject to a number of factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. All statements other than historical facts included in this Form, including without limitation, statements under "Plan of Operation", regarding our financial position, business strategy, and plans and objectives of management for the future operations, are forward-looking statements. Although we believe that the expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such expectations will prove to have been correct. Important factors that could cause actual results to differ materially from our expectations include, but are not limited to, market conditions, competition and the ability to successfully complete financing. Item 2. Plan of Operation Our plan of operation for the next twelve months is to review the results of the recently completed phase one exploration program. If the results from the recently completed program are encouraging, the Company will complete the recommended phase two exploration program on the Strathy Township property consisting of geochemical soil sampling and geological mapping. We anticipate that this exploration program will cost approximately $15,000. To date, we have not commenced exploration on the Strathy Township property. If warranted, we plan to commence the phase two exploration program on the Strathy Township property in the summer of 2007. The program should take approximately one month to complete. We do not have any verbal or written agreement regarding the retention of any qualified engineer or geologist for this exploration program. As well, we anticipate spending an additional $5,000 on administrative fees, including fees payable in connection with the filing of this statement and complying with reporting obligations. Total expenditures over the next 12 months are therefore expected to be $20,000. While we have enough funds to cover some of these anticipated expenses, we will require additional funding in order to proceed with the completion of the recommended exploration on the Strathy Township. We anticipate that additional funding will be in the form of equity financing from the sale of our common stock or from director loans. We do not have any arrangements in place for any future equity financing or loans. 10 Results Of Operations For The Period Ending May 31, 2007 We did not earn any revenues during the three-month period ended May 31, 2007.We do not anticipate earning revenues unless we enter into commercial production on the Strathy Township property, which is doubtful.We have not commenced the exploration stage of our business and can provide no assurance that we will discover economic mineralization on the Strathy Township property, or if such minerals are discovered, that we will enter into commercial production. We incurred operating expenses in the amount of $18,581 during the three-month period ended May 31, 2007 compared to $1,711 during the three-month period ended May 31, 2006.These operating expenses were comprised entirely of general and administration expenses, including mineral property exploration, professional fees, filing fees and rent and office expenses. We incurred operating expenses in the amount of $36,561 during the nine-month period ended May 31, 2007 compared to $4,982 during the period from inception ending May 31, 2006.These operating expenses were comprised entirely of general and administration expenses, including mineral property exploration, professional fees, filing fees and rent and office expenses. We have not attained profitable operations and are dependent upon obtaining financing to pursue exploration activities.For these reasons our auditors believe that there is substantial doubt that we will be able to continue as a going concern. Item 3 Controls and Procedures Evaluation of Disclosure Controls We evaluated the effectiveness of our disclosure controls and procedures as of May 31, 2007. This evaluation was conducted by Terry Desjardins, our chief executive officer and principal accounting officer. Disclosure controls are controls and other procedures that are designed to ensure that information that we are required to disclose in the reports we file pursuant to the Securities Exchange Act of 1934 is recorded, processed, summarized and reported. Limitations on the Effective of Controls Our management does not expect that our disclosure controls or our internal controls over financial reporting will prevent all error and fraud. A control system, no matter how well conceived and operated, can provide only reasonable, but not absolute, assurance that the objectives of a control system are met. Further, any control system reflects limitations on resources, and the benefits of a control system must be considered relative to its costs. These limitations also include the realities that judgments in decision-making can be faulty and that breakdowns can occur because of simple error or mistake. Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people or by management override of a control. A design of a control system is also based upon certain assumptions about potential future conditions; over time, controls may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate. Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and may not be detected. 11 Conclusions Based upon his evaluation of our controls, Terry Desjardins, our chief executive officer and our principal accounting officer, has concluded that, subject to the limitations noted above, the disclosure controls are effective providing reasonable assurance that material information relating to us is made known to management on a timely basis during the period when our reports are being prepared. There were no changes in our internal controls that occurred during the quarter covered by this report that have materially affected, or are reasonably likely to materially affect our internal controls. PART II- OTHER INFORMATION Item 1. Legal Proceedings The Company is not a party to any pending legal proceeding. Management is not aware of any threatened litigation, claims or assessments. Item 2. Changes in Securities None. Item 3. Defaults Upon Senior Securities None. Item 4. Submission of Matters to a Vote of Security Holders None. Item 5. Other Information None. Item 6. Exhibits and Reports on Form 8-K 31.1 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.1 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 We did not file any current reports on Form 8-K during the period. 12 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. July 10, 2007 Heritage Explorations, Inc. /s/ Terry Desjardins Tery Desjardins, President 13
